Citation Nr: 0734495	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a colon disorder.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the upper right extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the upper left extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1958 to September 1963.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from April 2003 and 
January 2007 rating decisions by the Reno RO.  

In May 2007, the RO received a statement from the veteran 
alleging he has a heart disorder secondary to his service-
connected diabetes mellitus.  This matter is referred to the 
RO for appropriate action.  

The matters of the ratings for peripheral neuropathy of both 
upper extremities are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDING OF FACT

A colon disorder was not manifested during service, and is 
not shown to be related to the veteran's service (including 
Agent Orange exposure therein).


CONCLUSION OF LAW

Service connection for a colon disorder is not warranted.  38 
U.S.C.A. §§  1110, 1116, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.313 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

September 2002 and March 2003 letters (prior to the decision 
on appeal) informed the veteran of the evidence and 
information necessary to substantiate the claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Via May and August 
2006 correspondence, he was given additional notice, and was 
advised to submit relevant evidence in his possession.  March 
2006 correspondence provided notice regarding disability 
ratings and effective dates of awards.  See Dingess, supra. 
A May 2005 statement of the case (SOC), and June 2006, August 
2006, and February 2007supplemental SOCs (SSOCs) outlined the 
regulation implementing the VCAA, and also notified the 
veteran of what the evidence showed, of the governing legal 
criteria, and of the basis for the denial of the claim.  
While complete notice was not provided prior to the initial 
adjudication of the claim, such defect does not affect the 
essential fairness of the adjudication process.  The veteran 
has received all critical notice, and has had ample 
opportunity to participate in the process (i.e., respond 
and/or supplement the record) after notice was given.  In 
September 2006, he reported that he had no additional 
information or evidence to submit.  The February 2007 SSOC 
readjudicated the matter after essential notice was given.  
The veteran is not prejudiced by any technical notice defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.  

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As there 
is no evidence of a colon disorder in service or competent 
evidence suggesting a nexus between such disorder and the 
veteran's service, an examination for an opinion as to a 
possible nexus between a colon disability and the veteran's 
military service is not necessary. 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  VA's duty to 
assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background

The veteran's service medical records (SMRs) reveal that in 
September 1959 he complained of stomach (right upper 
quadrant) pain that had been ongoing for three days.  There 
was no tenderness, jaundice, or GI symptoms; the assessment 
was strep.  The remaining SMRs, including the separation 
examination report, are silent for colon complaints, 
findings, or diagnosis.

A September 1993 private treatment record indicates the 
veteran had a colonoscopy and biopsies after having a several 
week history of a guaiac positive stool.  The assessment was 
colitis that primarily affected the mid transverse colon 
through to the anus.  The physician indicated that the 
finding was surprising since the veteran had not experienced 
a change in bowel habit, nausea, or vomiting.  It was 
possible that this had been an acute process although certain 
characteristics of the endoscopic appearance would suggest a 
more chronic process.  The biopsies revealed changes 
compatible with chronic inflammatory bowel disease that were 
also somewhat suggestive of Crohn's.  In April 1996, mildly 
active ulcerative colitis was diagnosed.  In June 1997, 
colitis was again diagnosed.  

A May 2002 record notes the veteran had a past medical 
history of diverticulosis, status post partial colectomy in 
1978.

The veteran has submitted information he found on the 
Internet regarding the effects of Agent Orange.  

March 2003 to March 2004 statements from other veterans are 
to the effect that the veteran was an aerial navigator, and 
flew on missions to Vietnam during the Vietnam Era.  

The veteran submitted an article dated in 2004 regarding the 
effects of dioxin in Vietnam.  Two studies indicated that 
there was an increased risk of deaths due to digestive 
diseases.  An article from the Vietnam Veterans of America 
magazine discussed the effect of dioxin on Canadian veterans.  
An article from The Greenville News discussed flaws in 
studies the government funded to determine the effects of 
dioxin in veterans.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma, Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313. Notably, neither 
colitis nor diverticulitis is included in this list.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The record does not contain evidence that the veteran's colon 
disorder was manifested in service.  Since the first evidence 
of a colon disorder was many years postservice, service 
connection on the basis that it manifested in service (and 
persisted) is not warranted.

The veteran contends that his colon disorder is related to 
Agent Orange exposure in service.  It is not in dispute that 
the veteran was exposed to Agent Orange in service, but such 
exposure alone is insufficient to establish service 
connection.  As noted, the veteran's colon disorder is not 
one of the disabilities recognized by VA as presumptively 
related to Agent Orange exposure.  Consequently, to establish 
service connection for a colon disorder based on such a 
theory of causation, the veteran must present competent and 
probative evidence showing that his colon disorder is indeed 
related to his service/Agent Orange exposure therein.  See 
Combee, supra.  The veteran has not submitted any such 
evidence.  He has submitted various articles that discussed 
the effects of dioxin exposure.  One such article notes that 
there were two studies that found an increased risk of death 
due to digestive diseases from dioxin exposure.  These 
articles lack probative value as they are general in nature 
and they do not take into account specific aspects of the 
veteran's circumstances.  For example, the studies reference 
to digestive diseases is simply too broad in scope to have 
any impact on the veteran's claim because it did not indicate 
any specific digestive disease.  Thus, it would be purely 
speculative to conclude that diverticulosis or colitis, the 
diseases the veteran was diagnosed as having, were among 
those at higher risk of death.  

The first indication of the veteran having colon disorder was 
in 1978, fifteen years postservice.  Notably, a lengthy time 
interval between service and the earliest postservice 
documentation of complaints or findings of a disability for 
which service connection is sought is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  As there is no 
competent (medical) evidence of a nexus between the veteran's 
colon disorder and service (including exposure to Agent 
Orange therein), a preponderance of the evidence is against 
the claim.  Because he is a layperson, untrained in 
determining medical etiology, the veteran's own belief that 
his colon disorder is related to service/Agent Orange is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, the claim must be denied.


ORDER

Service connection for a colon disorder is denied.


REMAND

In October 2007, the Board received additional evidence from 
the veteran regarding his peripheral neuropathy.  This 
evidence was not previously of record, is pertinent to the 
increased rating claims, and was submitted without a waiver 
of initial RO consideration.  Accordingly, the Board now has 
no recourse but to remand these matters to the RO for their 
initial review of the additional evidence received.  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

VA is required to notify the veteran and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate his claims.  However, August 2006 
correspondence sent to the veteran in connection with his 
claim for increased ratings for bilateral upper extremity 
peripheral neuropathy failed to provide adequate notice.  It 
addressed establishing service connection rather than what 
was needed to substantiate increased rating claims.  As this 
omission could prejudice the veteran, corrective action is 
necessary.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
appropriate VCAA-mandated notice of the 
evidence that is needed to substantiate 
his claim seeking increased ratings for 
bilateral upper extremity peripheral 
neuropathy.

2.  The RO must review the additional 
evidence received in October 2007 in its 
entirety, arrange for any further 
development suggested (specifically 
including updating the treatment records 
associated with the claims file), and 
then readjudicate the matters of the 
ratings for the veteran's bilateral upper 
extremity peripheral neuropathy.  If the 
benefits sought are not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate SSOC and provide him 
and his representative the opportunity to 
respond. The case should be returned to 
the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


